Citation Nr: 1507454	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2007 to May 2008 and from September 2008 to August 2009.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO) issued in November 2010 and June 2011.

In April 2013, the Veteran testified during a Board hearing in Louisville, Kentucky, before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file.

The Board notes that the Veteran had earlier representation in this appeal by the Non Commissioned Officers Association (NCOA), which appeared before the Board as the Veteran's representative at his April 2013 hearing.  In March 2014, NCOA terminated its Veteran Service Officer Program and withdrew from representation in all VA appeals.  In November 2014, the Veteran was notified by the Board of this withdrawal and appointed his current representative in December 2014.  

The issue of entitlement to service connection for degenerative disc disease of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  PTSD is related to service.

2.  Fibromyalgia is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2014).

2.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated July 2010 and February 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With respect to the claim of entitlement to service connection for PTSD, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

As to VA's duty to assist with respect to the claim of entitlement to service connection for fibromyalgia, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, with the exception of those formally found unavailable in September 2010.  Relevant social security records have likewise been obtained.  The Veteran has not identified any private records for VA to assist in obtaining.  Also, the Veteran was provided a VA examination of his fibromyalgia in March 2011, with a rheumatology consult in April 2011.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

PTSD

The Veteran seeks service connection for PTSD.  

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

Here, the Veteran has asserted two in-service stressors in a December 2010 statement.  The first occurred in November 2008, when his camp in Iraq was subject to mortar attacks.  The second is his fear of hostile military or terrorist activity, which originated from November 2008 through June 2009, when he served as a medic assigned to treat Iraqi detainees.  The Veteran states that the detainees threatened him and regularly attempted to assault him.  The Veteran has stated his belief that the detainees have found out where he lives, and pose a threat to him through their connections with domestic gangs. 

The Veteran underwent two VA examinations for PTSD, in October 2010 and April 2012.  The October 2010 examiner diagnosed the Veteran with alcohol abuse, cannabis abuse, and depressive disorder.  The examiner opined that the depression was unrelated to service, and based this opinion on, among other things, the fact that the Veteran denied depression symptoms in January 2010, and that the Veteran was not treated for mental health issues in service.  The April 2012 examiner gave a primary diagnosis of personality disorder, with alcohol and cannabis abuse as secondary diagnoses.

Since these examinations, however, the Veteran has produced service treatment records which show that in May through July 2009 the Veteran was treated for major depressive disorder manifested through stress and anger issues. 

This indication of prior treatment is further supported by the PTSD diagnosis of the Veteran's treating psychiatrist in May 2011.  The VA psychiatrist diagnosed the Veteran under the DSM-IV criteria, which were the appropriate criteria at that time.  The diagnosis was based on the in-service stressor experienced while treating detainees as a medic in Iraq.  The Veteran has undergone treatment based on this diagnosis with his VA psychiatrist and VA social worker over a period of years.  Furthermore, two psychologists independently diagnosed the Veteran with PTSD as part of Social Security Disability Determination reports in November 2011 and June 2012.

The Board finds that the Veteran suffers from PTSD.  Despite the VA examiners' determination that the Veteran does not suffer from PTSD, the Veteran's VA treating psychiatrist has diagnosed him with the condition based on stressors related to his fear of hostile military or terrorist activity consistent with the circumstances of his service.  38 C.F.R. § 3.304(f)(3).  Two Social Security disability examiners have since independently diagnosed the Veteran with PTSD.  The Board therefore accords the Veteran the benefit of the doubt, and finds the evidence weighs in favor of finding the Veteran's diagnosed PTSD to be related to service.  Service connection for an acquired psychiatric disorder, to include PTSD, is therefore granted. 

Fibromyalgia

The Veteran seeks service connection for fibromyalgia.

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Unlike service connection on a direct basis as discussed below, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary, where the criteria are met.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The term "Persian Gulf Veteran" means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia Theater of operations.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  As discussed above, the Veteran served in Iraq.

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).

A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For the purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more or that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In November 2010, the Veteran was diagnosed with fibromyalgia by an emergency room physician at an army hospital.  The Veteran's chief complaint was shoulder and back pain.  The Veteran was prescribed pain medications, referred for further treatment, and released after about two hours.  His VA treatment records indicate no follow-up treatment for fibromyalgia; however, throughout the month of November 2010, he was diagnosed with gastroenteritis and treated in the VA emergency department.  

The Veteran underwent a VA examination for fibromyalgia in March 2011.  The April 2011 examination report explains the incorporation of a contemporaneous rheumatology consultation.  The examiner found symptoms to include trigger points, unexplained fatigue, sleep disturbance, paresthesia, headache, abdominal cramps, anxiety, frequency, urgency, difficulty concentrating, widespread musculoskeletal pain, stiffness, muscle weakness, achiness, myalgia, arthralgia, and decreased exercise tolerance.  The pain was throughout the body.  There were no Raynaud's symptoms, dryness in mouth or eyes, consistent rashes, fevers, unstable breathing, or medicated hypertension.  Gait and power were normal with no muscle atrophy.  The rheumatologist assessed diffuse musculoskeletal pains, with subjective muscle tenderness and a normal joint exam, with no signs of joint inflammation or significant degenerative joint disease.  The examiner concluded that there was insufficient clinical evidence to warrant a diagnosis of fibromyalgia.  

The Board finds the November 2010 diagnosis of fibromyalgia more probative than the conclusion of the VA examiner.  Both the VA rheumatologist and the VA examiner noted widespread musculoskeletal pain and tender points, but the VA examiner did not explain why the detailed findings of the rheumatologist were not sufficient to warrant a fibromyalgia diagnosis.  Rather, the Board finds that the rheumatologist's findings fully supported the Veteran's prior diagnosis of fibromyalgia.  

Based on the foregoing, the Board finds all elements for service connection for certain disabilities occurring in Persian Gulf veterans have been met.  As discussed above, the Veteran is a Persian Gulf veteran who exhibits objective indications of fibromyalgia that became manifest to a degree of at least 10 percent not later than December 31, 2016.  Additionally the claims file does not contain affirmative evidence the disability was not incurred during military service or was caused by a supervening condition or event, or is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  Accordingly, the Board finds all elements of 38 C.F.R. § 3.317 are met and service connection for fibromyalgia is granted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Service connection for fibromyalgia is granted.


REMAND

The Veteran seeks service connection for degenerative disc disease of the cervical spine.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, soon after service the Veteran sought service connection for a shoulder condition soon after exiting service (the issue of service connection for a shoulder disability is not a matter before the Board on appeal).  Though service connection was denied, at his October 2010 VA examination the Veteran was informed that he was diagnosed with degenerative disc disease of the cervical spine.  The diagnosis was based on an MRI associated with the examination.  



After the Veteran filed a claim for service connection for his cervical spine condition, he underwent a VA examination in April 2012.  The Veteran reported his belief that his cervical spine condition originated when he strained his shoulder in a 2008 training exercise.  The examiner reaffirmed the Veteran's diagnosis of degenerative disc disease, noting that the condition could cause neck and upper back muscle spasms.  The examiner further noted that the Veteran had spasms of the left trapezius and rhomboid minor muscles.  The examiner opined that the nature of the Veteran's degenerative disc disease is such that it cannot have been caused by a shoulder sprain, and specifically found that it was less likely than not that the condition was a result of the shoulder sprain.  The examiner stated that a condition like the Veteran's is caused by either aging or trauma to the spine, and there was no record of trauma to the Veteran's spine.

The examiner, however, made no finding as to whether the Veteran's cervical spine condition arose during service, regardless of whether it was caused by a shoulder sprain.  The examiner's conclusion that the Veteran's condition was caused by aging did not adequately dismiss the possibility that the condition arose in service, since the Veteran was diagnosed with his condition only 14 months after leaving service.  Furthermore, service treatment records submitted by the Veteran on appeal show that the Veteran was treated in service in March 2009 for what he believed was residual pain from his shoulder sprain.  The treating nurse found tenderness in the left trapezius and rhomboid muscles, the same muscles which the Veteran's cervical spine condition cause to spasm, according to the April 2012 VA examination.  Accepting the VA examiner's conclusion that the Veteran's shoulder sprain could not have caused the Veteran's condition, these records nevertheless support the possibility that the Veteran's condition arose in service.  The reverse implication of the medical opinion is that the in-service shoulder spasms may have been a manifestation of an already existent cervical spine disability. The Board therefore finds that there is insufficient medical evidence on record to make a decision on the Veteran's claim.

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Obtain a medical opinion to determine whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's current degenerative disc disease arose in service, and specifically whether the tenderness of the left trapezius and rhomboid muscles exhibited by the Veteran in his in-service treatment in March 2009 was a result of degenerative disc disease.  The claims file must be reviewed by the examiner.  If the examiner deems it necessary, a new examination shall be conducted.  

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


